NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 JOSEPH EMMANUEL JARVIS, Petitioner.

                         No. 1 CA-CR 16-0729 PRPC
                              FILED 4-24-2018


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2011-007599-001
            The Honorable Virginia L. Richter, Commissioner

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Jeffrey R. Duvendack
Counsel for Respondent

Joseph Emmanuel Jarvis, Buckeye
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Jon W. Thompson, Judge Peter B. Swann, and Judge James
P. Beene delivered the decision of the Court.
                             STATE v. JARVIS
                            Decision of the Court

P E R C U R I A M:

¶1             Petitioner Joseph Emmanuel Jarvis seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is the
petitioner’s first not of-right petition for post-conviction relief.

¶2            Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 576-77, ¶ 19 (2012). It is the petitioner’s
burden to show that the superior court abused its discretion in denying the
petition. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not shown an abuse of discretion.

¶4            Accordingly, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2